IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00177-CR
 
Ripley Leslie,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 52nd District
Court
Coryell County, Texas
Trial Court No. FO-06-18465
 

memorandum opinion

 
We abated this case to the trial court
to hold a hearing and to determine why Appellant’s Brief had not been filed. 
In the hearing, held on October 1, 2010, Appellant stated on the record that he
wished to abandon his appeal.
We invoke Rule 2 to suspend the motion
requirement in Rule 42.2(a).  See Tex.
R. App. P. 2, 42.2(a); Hendrix v. State, 86 S.W.3d 762, 762 &
n.1 (Tex. App.—Waco 2002, no pet.).  Appellant has clearly stated his desire to
abandon his appeal.  Accordingly, his appeal is dismissed.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
dismissed 
Opinion
delivered and filed November 10, 2010
Do
not publish
[CR25]




 


y">                                                                                                                          PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Dismissed
Opinion delivered and filed December 15, 1993
Do not publish